Citation Nr: 0019406	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  94-13 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to evaluations in excess of 30 percent for 
post-traumatic stress disorder prior to September 14, 1998, 
and in excess of 50 percent effective September 14, 1998.  

2.  Entitlement to evaluations in excess of 20 percent for a 
low back disability prior to July 1, 1998, and in excess of 
40 percent effective July 1, 1998.  

3.  Entitlement to an earlier effective date for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse  


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from January 1966 to 
January 1968.  His decorations include the Purple Heart 
Medal.  

By rating action dated in November 1993, the Department of 
Veterans Affairs (VA) Regional Office, Detroit, Michigan, 
confirmed and continued 10 percent and 20 percent evaluations 
respectively, for the veteran's post-traumatic stress 
disorder and low back disability and denied entitlement to a 
total rating based on individual unemployability.  The 
veteran appealed from those determinations.  By rating action 
dated in June 1994, service connection was denied for 
essential hypertension and a skin disorder resulting from 
exposure to Agent Orange.  The veteran and his spouse 
testified at a hearing before a hearing officer at the 
regional office in July 1996.  In November 1996, the hearing 
officer increased the evaluation for the veteran's post-
traumatic stress disorder to 30 percent.  The remaining 
matters were denied.  

The case was initially before the Board of Veterans' Appeals 
(Board) in January 1998, when service connection for 
essential hypertension was denied.  Appellate consideration 
of the remaining issues on appeal was deferred pending 
further action by the regional office.  In a July 1999 rating 
action, the regional office increased the evaluation for 
post-traumatic stress disorder from 30 percent to 50 percent 
effective September 14, 1998, and increased the evaluation 
for the low back condition from 20 percent to 40 percent 
effective July 1, 1998.  A total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) was granted effective September 14, 1998.  
The veteran continued the appeals for higher evaluations for 
his post-traumatic stress disorder and low back condition and 
also appealed from a denial of an earlier effective date for 
the grant of a TDIU.  The case is again before the Board for 
further appellate consideration.  

The record reflects that in April 2000, the veteran withdrew 
in writing his appeal regarding service connection for a skin 
condition.  Thus, that matter is no longer in an appellate 
status.  38 C.F.R. § 20.204 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  By rating action dated in July 1989, the regional office 
confirmed and continued a 20 percent evaluation for the 
veteran's low back condition.  He appealed from that 
decision.  In August 1991, the Board affirmed the denial.  

3.  In July 1992, the regional office granted service 
connection for post-traumatic stress disorder and evaluated 
the condition 10 percent disabling, effective from 
October 31, 1990.  

4.  On March 19, 1993, the veteran submitted claims for 
increased ratings for his post-traumatic stress disorder and 
low back condition.  On August 23, 1993, he submitted a claim 
for a TDIU.  

5.  By rating action dated in November 1993, the regional 
office confirmed and continued the prior evaluations for the 
veteran's post-traumatic stress disorder and low back 
condition and denied entitlement to a TDIU.  The veteran 
appealed from those decisions.  

6.  In a November 1996 rating action, the regional office 
increased the evaluation for the veteran's post-traumatic 
stress disorder from 10 percent to 30 percent, effective 
August 5, 1992.  

7.  By rating action dated in July 1999, the regional office 
increased the evaluation for the post-traumatic stress 
disorder from 30 percent to 50 percent, effective 
September 14, 1998.  The evaluation for the low back 
condition was increased from 20 percent to 40 percent, 
effective July 1, 1998.  A TDIU was granted, effective 
September 14, 1998.  

8.  Prior to September 14, 1998, the veteran's post-traumatic 
stress disorder was manifested by symptoms that included 
nightmares, flashbacks, survivor guilt and poor self-esteem.  
The condition was productive of no more than definite social 
and industrial impairment.  

9.  As of September 14, 1998, the post-traumatic stress 
disorder symptoms included flashbacks and nightmares on a 
daily basis, hypervigilance, startling easily, depression, 
and difficulty concentrating.  His condition was productive 
of no more than considerable social and industrial 
impairment.  

10.  In evaluating the claim for an evaluation in excess of 
30 percent for post-traumatic stress disorder prior to 
September 14, 1998, the amended criteria for such disability, 
effective from November 7, 1996, are neither more nor less 
favorable to the veteran than the old criteria.  

11.  Prior to July 1, 1998, the veteran's low back condition 
was manifested by symptoms that included some limitation of 
motion.  There was no muscle spasm.  His condition was 
productive of no more than moderate disability.  

12.  As of July 1, 1998, the low back symptoms included 
limitation of motion and spasm of the paravertebral muscles.  
His condition was productive of no more than severe 
disability.  

13.  On May 5, 1997, the regional office received records 
from the Social Security Administration reflecting that the 
veteran was found disabled for Social Security purposes, 
effective November1, 1988, due to his post-traumatic stress 
disorder with major depression.  In a statement dated May 29, 
1996, a VA psychiatrist was of the opinion that the veteran's 
post-traumatic stress disorder symptoms had reached a level 
of exacerbation that precluded his securing or following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The August 1991 Board decision denying entitlement to an 
evaluation in excess of 20 percent for the veteran's low back 
disability is final.  38 U.S.C.A. § 7104(b) (West 1991).  

2.  Evaluations in excess of 30 percent for post-traumatic 
stress disorder prior to September 14, 1998, and in excess of 
50 percent effective September 14, 1998, are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Code 9411 (1999).  

3.  Evaluations in excess of 20 percent for the veteran's low 
back condition prior to July 1, 1998, and in excess of 
40 percent effective July 1, 1998, are not warranted.  
38 U.S.C.A. §§ 1155 5107; 38 C.F.R. Part 4, Code 5293 (1999).  

4.  The criteria for an effective date of May 29, 1996, for 
the grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
3.400, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims that are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  

A.  Evaluations in excess of 30 percent for post-traumatic 
stress disorder prior to September 14, 1998, and in excess of 
50 percent effective September 14, 1998


The record reflects that in October 1990, the veteran 
submitted his initial claim for service connection for post-
traumatic stress disorder.  

In a July 1991 statement, S. Nagarkar, M.D., indicated that 
the veteran's mood was anxious and his affect was mildly 
constricted.  He was oriented as to time, person and place.  
He claimed that he heard voices.  He seemed to have fair 
contact with reality.  

The veteran was afforded a VA psychiatric examination in May 
1992.  He reported hearing voices.  He had guilt feelings.  
He did not like to be around people.  He appeared depressed.  
He had nightmares and flashbacks.  He was oriented in all 
three spheres.  Diagnoses were made of mild organic brain 
syndrome and mild post-traumatic stress disorder.  

By rating action dated in July 1992, service connection was 
granted for post-traumatic stress disorder, effective 
October 31, 1990, the date of receipt of his claim.  The 
condition was rated 10 percent disabling, effective from that 
date.  The veteran did not appeal the rating then assigned.  

On March 19, 1993, the veteran submitted a claim for an 
increased rating for his post-traumatic stress disorder.  

The veteran was afforded a VA psychiatric examination in 
June 1993.  He reported depression, nervousness and 
difficulty sleeping.  He had nightmares of his Vietnam 
experiences two or three times a week.  He had flashbacks.  
He also heard voices.  He was oriented in all three spheres.  
Diagnoses were made of mild organic brain syndrome with some 
memory problems and mild post-traumatic stress disorder with 
nightmares, flashbacks, survival guilt, and poor self-esteem.  

In a November 1993 rating action, the regional office 
confirmed and continued the prior 10 percent evaluation for 
the veteran's post-traumatic stress disorder.  He appealed 
from that decision.  

In May 1996, a VA psychiatrist indicated that it had been 
difficult to control the veteran's symptoms of depression.  
It was stated that he was not in a position to seek or get 
any gainful employment at the current time because of an 
exacerbation of his post-traumatic stress disorder.  His 
psychoneurotic symptom had severely impaired his ability to 
establish effective relationships with people including his 
wife.  

During the July 1996 regional office hearing, the veteran 
related that he had frequent flashbacks and nightmares.  He 
stated that he had no social life.  He stated that he could 
not be employed.  He reported that he liked isolation.  He 
also had problems falling asleep.  

In November 1996, the hearing officer increased the 
evaluation for the veteran's post-traumatic stress disorder 
from 10 percent to 30 percent effective August 5, 1992.  

The veteran was afforded a VA psychiatric examination in 
April 1997.  He stated that he had had four or five different 
jobs since 1970 and found it more and more difficult to cope 
with employment demands and to handle his responsibilities.  
He stated that he began to get into arguments and fights and 
could not do what was expected of him.  It was reported that 
he had not worked since 1987.  He was receiving Social 
Security benefits.  He reported that he heard things.  His 
affect and mood were described as dysphoric.  He was alert 
and well oriented in all spheres.  The diagnoses included 
chronic post-traumatic stress disorder in partial remission, 
and mild organic brain syndrome.  His current Global 
Assessment of Functioning (GAF) was about 60.  

A VA field examination report, dated in June 1998, reflects 
that the veteran's daily activities were limited to watching 
television, listening to music and other "in the house" 
sedentary activities.  His social activities were minimal.  
He did no household chores.  Shopping was performed by his 
wife and children.  The veteran saw a psychiatrist at the VA 
Medical Center every three months.  He had last worked in a 
seasonal job in 1988 or 1989.  

The veteran was afforded a VA psychiatric examination on 
September 14, 1998.  He avoided crowds and attempted to sit 
in places with his back to the wall.  He slept intermittently 
and was hypervigilant at night.  He had to secure the locks 
on his house.  He felt guilty about events in Vietnam.  He 
had regular flashbacks and nightmares on a daily basis.  He 
startled easily.  He had difficulty getting close to 
strangers and other people.  

On mental status examination, his affect and mood were 
somewhat anxious.  He denied auditory or visual 
hallucinations.  There was no evidence of a formal thought 
disorder.  There were significant depressive themes 
integrated with post-traumatic stress disorder symptoms.  
There was rumination about events in Vietnam.  There was no 
current suicidal or homicidal ideation.  His insight into his 
illness appeared good.  He was alert and oriented, except for 
the date, which he missed by three days.  The veteran stated 
that he was having trouble concentrating.  He appeared 
capable of managing his own funds.  The diagnosis was chronic 
post-traumatic stress disorder.  A GAF score of 50 was 
assigned.  The examiner stated that the veteran's condition 
had somewhat worsened, which had caused some limitation in 
his functioning.  The examiner stated that although he had 
been given separate diagnoses of depressive disorder with 
psychotic features in the past, no psychotic features were 
currently evident and his depressive symptoms could be 
explained in the context of his post-traumatic stress 
disorder.  

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired, and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
requires that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. Part 4, Code 9411; 
effective prior to November 7, 1996.  

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions and recent events).  A 50 percent evaluation is 
provided when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411, effective 
November 7, 1996.  

A 70 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
Code 9411, effective November 7, 1996.  

The record discloses that prior to September 14, 1998, the 
veteran's post-traumatic stress disorder was manifested by 
symptoms that included nightmares, flashbacks, survival guilt 
and poor self-esteem.  He was also depressed.  He did not 
trust people and did not like to be around other people.  His 
attention and concentration span were poor.  However, he was 
oriented in all three spheres.  When he was afforded a 
psychiatric examination in April 1997, a GAF score of 60 was 
assigned.  

The Global Assessment of Functioning is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  

Under DSM-IV, a GAF score of 60 represents moderate symptoms 
with moderate difficulty in social, occupational or school 
functioning.  Under the circumstances, the Board finds that 
the veteran's post-traumatic stress disorder was productive 
of no more than definite social and industrial impairment or 
occupational and social impairment due to symptoms including 
depressed mood and chronic sleep impairment prior to 
September 14, 1998.  The Board therefore concludes that an 
evaluation in excess of 30 percent was not warranted prior to 
that time.  

The record discloses that when the veteran was afforded a VA 
psychiatric examination on September 14, 1998, his affect and 
mood were somewhat anxious, and there were significant 
depressive themes.  The veteran had flashbacks and nightmares 
on a daily basis.  He stated that he had difficulty 
concentrating.  The examiner commented that the veteran's 
condition had somewhat worsened, which had caused some 
limitation in his functioning.  A GAF score of 50 was 
assigned.  Such a score represents an individual with serious 
symptoms or serious impairment in social, occupational or 
school functioning.  Thus, the record indicates that the 
veteran's post-traumatic stress disorder was productive of 
considerable social and industrial impairment and 
occupational and social impairment with reduced reliability 
and productivity as of September 14, 1998, so as to warrant a 
50 percent rating.  However, severe social and industrial 
impairment or occupational and social impairment with 
deficiencies in most areas so as to warrant entitlement to 
the next higher evaluation of 70 percent under Diagnostic 
Code 9411 was not demonstrated.  

B.  Evaluations in excess of 20 percent for low back 
disability prior to July 1, 1998, and in excess of 
40 percent, effective July 1, 1998

The record reflects that in a January 1971 rating action, 
service connection was granted for a low back disability 
rated noncompensably disabling.  In a June 1975 rating 
action, the service-connected disability was reclassified to 
reflect intervertebral disc syndrome at L3-4, and the 
evaluation was increased to 10 percent under Diagnostic Code 
5293, effective April 5, 1974.  In a May 1976 rating action, 
the evaluation for the low back condition was increased to 
20 percent disabling, effective March 16, 1976.  

In a July 1989 rating action, the regional office confirmed 
and continued the 20 percent evaluation for the veteran's low 
back condition.  He appealed from that decision, and in a 
decision dated in August 1991, the Board affirmed the denial.  
Decisions of the Board are final in the absence of clear and 
unmistakable error, which has neither been alleged nor 
demonstrated in this case.  

On March 19, 1993, the veteran submitted a claim for an 
increased evaluation for his low back disability.  

The veteran was afforded a VA orthopedic examination in 
June 1993.  He complained of low back pain with a limited 
range of motion.  On examination, the spine was straight, and 
there was spasm.  An electromyogram was normal in the right 
upper and lower extremities and paraspinal muscles.  He also 
had normal conduction studies in the right upper and lower 
extremities - both motor and sensory.  Lumbar spine X-rays 
showed mild anterior wedging at L1.  There were hypertrophic 
changes between several lumbar vertebrae.  The final 
diagnoses included osteoarthritis of the lumbar spine.  

During the July 1996 hearing, the veteran testified that he 
had muscle spasm and limited motion in his back.  He stated 
that his doctor had recommended surgery for his back 
condition.  His wife related that his back pain made him 
immobile for days at a time.  

The veteran was again afforded a VA orthopedic examination in 
August 1996.  He had a cane that he used on the right side.  
He stated that he had been given a number of lumbosacral 
spine supports and that he wore them often.  He had one on 
the day of the examination.  There was no evidence of an 
antalgic gait.  He had a "leaning-over" gait pattern with 
his cane on the right, flexing forward about 35 degrees, and 
laterally bending about 40 degrees as he walked with a cane 
in the office area.  Outside he walked straight up and down 
without major usage of the cane.  There was no atrophy, 
deformity or myofascitis in the lumbar region.  

Flexion of the lumbar spine was to 60 degrees, and then to 
more than 100 degrees with guarding, without deformity.  He 
had subjective complaints in the left flank region but no 
muscle spasm, and guarding seemed to be an exaggeration of 
his symptoms.  Right lateral bending was to 45 degrees, and 
left lateral bending to 42 degrees.  Rotation was to 
27 degrees, bilaterally.  Backward extension was to 
20 degrees.  There was a negative Trendelenburg's sign with a 
hop on either side and a negative Patrick's test.  Straight 
leg raising test was negative to 90 degrees, bilaterally.  
There was a negative Lasegue's test.  There was no muscle 
atrophy, deformity or wasting.  X-ray studies of the 
lumbosacral spine showed five lumbar vertebrae.  The normal 
resting curvature was present.  There was no pars 
interarticularis defect and no evidence of stenosis.  The 
disc spaces were well maintained.  There were minimal 
osteoarthritic changes.  

A May 1997 statement by Kent Messer, D.C., reflects that the 
veteran was seen in his office in May 1997 and that a 
dorsolumbar motion study showed loss of flexion and reduced 
motion in all directions.  Pain was noted in all ranges of 
motion with the exception of extension, which proved 
palliative.  X-ray studies showed loss of disc space at 
L5-S1.  

A February 1998 statement by Gerald R. Shell, M.D., reflects 
that the veteran had problems with severe back and radicular 
leg pain.  A myelogram had been performed in 1993 that showed 
a substantial disc problem at the L5 and S1 level.  The 
veteran had gone on to have continuing trouble over the 
years.  Dr. Shell stated that surgical intervention should be 
considered.  

The record shows that in May 1998, Dr. Shell performed a 
decompressive laminectomy at the veteran's L5 with removal of 
the L5-S1 disc bilaterally and placement of cages for lumbar 
fusion.  

The veteran was afforded a VA examination in September 1998.  
It was noted that in May 1998 he had had lower back disc 
surgery with cage fusion.  There was still pain in his low 
back and aching in his legs and cramps.  He had muscle spasms 
along the leg.  He had to use a cane at the current time.  
The veteran stated that he could not stand or sit for a long 
period.  Bending over and walking were also difficult.  He 
could not lift and perform yard work.  He had occasional 
flare-ups with pain and had to rest for a few days, taking 
medications that helped.  That had all happened before his 
recent surgery.  He continued to have back pain and ended up 
having surgery in 1998 involving his low back.  

On physical examination of the lumbosacral spine, there was 
loss of lordosis but the alignment was straight.  There was a 
6-inch-long surgical scar.  There was moderate tenderness 
present in the low back.  Muscle tone was good.  There were 
spasms of the paravertebral muscles.  Range of motion was 
grossly limited.  Flexion was to 25 degrees with the 
complaint of sharp pain going down the right leg.  Extension 
was to only 10 degrees with a complaint of severe pain.  
Right and left lateroflexion were to 10 degrees with pain, 
and right and left lateral rotation was to zero degrees.  An 
X-ray of the lumbar spine showed evidence of cage fusion at 
the L5-S1 level.  The diagnoses included status post cage 
spinal fusion of the lumbosacral area with gross limitation 
of motion of the lumbar spine.  

The examiner commented that currently there was considerable 
limitation of activity due to the veteran's low back 
disability.  He expressed an opinion that the veteran was not 
able to work or even to seek work.  His disability had been 
enhanced by the recent surgery for an indefinite period of 
time.  The examiner expressed an opinion that the veteran's 
ordinary activity was also greatly diminished due to his 
current back condition.  He stated that the back condition 
was significantly limiting his activity from the functional 
point of view.  He stated that it was not possible to 
determine the additional loss of motion during flare-ups, as 
there was no history of flare-ups from the veteran.  The 
degree of pain was consistent with the objective findings.  
The affected joints were showing less movement due to pain, 
and it was more likely that there would be fatigue and 
incoordination on attempted excessive movement.  

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, Code 5293.  

As noted previously, a July 1989 rating action confirmed and 
continued a 20 percent evaluation for the veteran's low back 
condition.  He appealed from that decision and in 
August 1991, the Board affirmed the denial.  Decisions of the 
Board are final in the absence of clear and unmistakable 
error, which has neither been alleged nor demonstrated in 
this case.  Thus, an evaluation in excess of 20 percent for 
the veteran's low back condition would not be warranted prior 
to the August 1991 Board decision.  

The record reflects that the veteran reopened his claim for 
an increased rating for the low back condition on March 19, 
1993, and in a November 1993 rating action the regional 
office confirmed and continued the prior 20 percent 
evaluation.  The veteran appealed from that decision.  In a 
July 1999 rating action, the regional office increased the 
evaluation for the low back condition from 20 percent to 
40 percent, effective July 1, 1998.  

The record discloses that prior to July 1, 1998, flexion of 
the veteran's lumbar spine was to 60 degrees with subjective 
complaints in the left flank region but no muscle spasm.  
Right lateral bending was to 45 degrees and left lateral 
bending to 42 degrees.  Rotation was to 27 degrees to the 
right and 27 degrees to the left.  Extension was to 
20 degrees.  Straight leg raising test was negative to 
90 degrees bilaterally.  There was no muscle atrophy, 
deformity or wasting.  An X-ray study of the lumbosacral 
spine showed minimal osteoarthritic changes.  The findings 
regarding the veteran's low back condition prior to July 1, 
1998, do not indicate that the condition was productive of 
more than moderate disability.  Accordingly, an evaluation in 
excess of 20 percent for the veteran's low back condition 
under the provisions of Diagnostic Code 5293 is not warranted 
prior to July 1, 1998.  

The record reflects that on May 21, 1998, the veteran had 
surgery performed for his low back condition at a private 
medical facility.  When he was examined by the VA in 
September 1998, there was loss of lumbar lordosis with 
moderate tenderness in the low back and paravertebral muscle 
spasm.  Range of motion of the low back was also grossly 
limited.  In a July 1999 rating action, a temporary total 
disability rating based on the need for convalescence for the 
low back condition was assigned under 38 C.F.R. § 4.30, 
effective May 21, 1998, the date of the veteran's surgery for 
his low back condition.  A 40 percent schedular evaluation 
was assigned for the low back disability, effective from 
July 1, 1998.  Based on the evidence of record, the Board is 
unable to conclude that an evaluation in excess of 40 percent 
is warranted for the veteran's low back condition effective 
from July 1, 1998, since no more than severe disability is 
shown to be present on and after that date.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that when evaluating orthopedic 
disabilities, consideration must be given to functional loss 
due to pain under 38 C.F.R.§  4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R.§  4.45.  The June 1993 VA examination 
disclosed low back pain, a functional impairment, and the 
September 1998 examination also indicated that there would be 
fatigue and incoordination on attempted excessive movement.  
These findings have been taken into consideration by the 
Board in evaluating the degree of severity of the veteran's 
low back disability.  However, for the reasons already set 
forth, the Board is unable to conclude that an evaluation in 
excess of 20 percent is warranted for the low back disability 
prior to July 1, 1998, or that an evaluation in excess of 40 
percent is warranted for the low back disability effective 
July 1, 1998.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

C.  Earlier effective date for a TDIU

Total disability rating for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The effective date of an award of increased compensation, 
including a TDIU, is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred if the claim is received within a year from that 
date; otherwise, the effective date is the later of the date 
of increase in disability or the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

As indicated previously, the veteran submitted a claim for a 
total rating based on individual unemployability in 
August 1993.  He indicated that he had completed one year of 
college.  He stated that he last worked on a full-time basis 
in October 1988 and had become too disabled to work in 
November 1988.  He stated that the most he had ever earned in 
any one year had been in 1978 as a mental health therapist 
aide.  He stated that from March 1984 to October 1988, he had 
been employed as a summer youth counselor.  

In the July 1999 rating action, the regional office granted 
the veteran a TDIU effective from September 14, 1998, which 
was the date of his VA examinations.  However, the Board 
notes that on May 5, 1997, the regional office received 
medical records from the Social Security Administration 
reflecting that the veteran had been found disabled by that 
agency effective November 1, 1988, based on his service-
connected post-traumatic stress disorder and major 
depression.  However, the VA psychiatric examination in June 
1993 did not show the veteran to be unemployable as a 
consequence of his service-connected post-traumatic stress 
disorder, which, in the opinion of the examiner was mild in 
severity at that time.  But in a statement dated May 29, 
1996, a VA psychiatrist was of the opinion that the veteran's 
post-traumatic stress disorder symptoms had reached a level 
of exacerbation that precluded his securing or following 
substantially gainful employment.  When this report is 
considered in connection with the decision of the Social 
Security Administration, the Board concludes that it was 
factually ascertainable that the veteran was totally disabled 
as a result of his service-connected disabilities as of May 
29, 1996.  The Board concludes that a TDIU may be granted 
effective from that date.  The medical evidence of record 
prior to that time does not establish that the veteran was 
precluded from engaging in any substantially gainful 
employment solely as a result of his service-connected 
disabilities.  See Blackburn v. Brown, 4 Vet. App. 395, 398 
(1993) (entitlement to a TDIU must be established solely on 
the basis of impairment arising from service-connected 
disorders).  Thus, a TDIU may not be assigned prior to the 
date of the report of the VA psychiatrist cited above.  In 
arriving at its decision in this regard, the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to evaluations for post-traumatic stress disorder 
in excess of 30 percent prior to September 14, 1998, and in 
excess of 50 percent effective from September 14, 1998, is 
not established.  

Entitlement to evaluations for a low back disability in 
excess of 20 percent prior to July 1, 1998, and in excess of 
40 percent effective from July 1, 1998, is not established.  
The appeal is denied to this extent. 

An effective date of May 29, 1996, for the award of a TDIU is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

